Elliott, J.
Thomas was prosecuted and convicted before a justice of the peace, for a simple assault. He appealed to *110the Court of Common Pleas, where the cause was dismissed and the defendant discharged. The record contains- no bill of .exceptions,, nor does it appear therein for what reason the cause was dismissed; for aught that appears, it may have been for the want of prosecution. The case is brought here by the State. No case is made by the record authorizing an appeal by the State, under the statute. 2 G. & ÍL, § 150, p. 425.
D. E. Williamson, Attorney General, for the State.
The appeal is dismissed, for the want of jurisdiction.